UNITED STATES SECURITIES AND EXCHANGE COMMISSION washington, d.c. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 27, 2010 RPC, INC. (Exact name of registrant as specified in its charter) Delaware 1-8726 58-1550825 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2801 Buford Highway, Suite 520, Atlanta, Georgia 30329 (Address of principal executive office) (zip code) Registrant's telephone number, including area code: (404) 321-2140 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On October 27, 2010, RPC, Inc. issued a press release titled "RPC, Inc. Reports Record Third Quarter 2010 Financial Results and Stock Split," that announced the financial results for the third quarter ended September 30, 2010 and a three-for-two stock split. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit 99 - Press Release dated October 27, 2010. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, RPC, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RPC, Inc. Date:October 27, 2010 /s/ Ben M. Palmer Ben M. Palmer Vice President, Chief Financial Officer and Treasurer -3-
